PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MATHEN CHACKO,                          
                  Plaintiff-Appellee,
                 v.                               No. 04-1577
PATUXENT INSTITUTION,
               Defendant-Appellant.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Benson Everett Legg, Chief District Judge.
                          (CA-00-1951-L)

                      Argued: September 21, 2005

                      Decided: November 29, 2005

    Before WILKINSON and WILLIAMS, Circuit Judges, and
   Robert J. CONRAD, Jr., United States District Judge for the
    Western District of North Carolina, sitting by designation.



Reversed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Williams and Judge Conrad joined.


                             COUNSEL

ARGUED: Alan Douglas Eason, Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Balti-
more, Maryland, for Appellant. Bryan Anthony Chapman, Washing-
ton, D.C., for Appellee. ON BRIEF: J. Joseph Curran, Jr., Attorney
General, Baltimore, Maryland, for Appellant.
2                  CHACKO v. PATUXENT INSTITUTION
                             OPINION

WILKINSON, Circuit Judge:

   We must decide in this case whether the plaintiff exhausted his
administrative remedies, and thus properly brought suit in federal dis-
trict court, under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq. (2000). Before a Title VII plaintiff can bring a formal
suit, he must file an administrative charge with the Equal Employ-
ment Opportunity Commission (EEOC). This charge frames the scope
of future litigation. "Only those discrimination claims stated in the
initial charge, those reasonably related to the original complaint, and
those developed by reasonable investigation of the original complaint
may be maintained in a subsequent Title VII lawsuit." Evans v. Techs.
Applications & Serv. Co., 80 F.3d 954, 963 (4th Cir. 1996). We hold
that a plaintiff fails to exhaust his administrative remedies where, as
here, his administrative charges reference different time frames,
actors, and discriminatory conduct than the central factual allegations
in his formal suit. We therefore reverse the district court’s denial of
the defendant’s motion for judgment as a matter of law.

                                  I.

   Plaintiff, Mathen Chacko, brought suit under Title VII against his
former employer, Patuxent Institution ("Patuxent"). Patuxent is a cor-
rectional facility operated by the Maryland Department of Public
Safety and Correctional Services. Most of its correctional officers are
African American. Chacko is an Indian American. He was originally
born in India, immigrated to this country in 1975, and is now an
American citizen. Chacko began employment with Patuxent in 1982.
During his tenure, Patuxent promoted him four times, eventually to
the position of lieutenant. Chacko was demoted to sergeant in 2000,
and retired from Patuxent in 2002.

   Over his twenty-year career at Patuxent, Chacko filed various inter-
nal complaints against his supervisors pursuant to Patuxent’s anti-
discrimination policy, which provides in-house procedures for
addressing discrimination claims. He also filed several external
administrative charges against Patuxent with the Maryland Commis-
                   CHACKO v. PATUXENT INSTITUTION                      3
sion on Human Relations (MCHR) and the EEOC. Three of those
charges are relevant to this dispute.

   The first of these was filed on November 9, 1999. In this charge,
Chacko alleged that he was passed over for the position of captain
because of his national origin and sex. He did not mark the box on
the EEOC form that would suggest the discrimination involved "con-
tinuing action" by Patuxent. Chacko also noted in this administrative
charge that he had filed two in-house discrimination complaints
against certain supervisors for unspecified "harassment." Chacko filed
the first in-house complaint on September 24, 1999, the same day as
the alleged incident. He stated in this complaint that Captain Gerald
Howard, an African American, ordered him out of the captain’s office
while African American lieutenants were allowed to remain. He also
noted that he had previously filed other in-house discrimination com-
plaints during his tenure at Patuxent.

   Chacko filed the second in-house complaint referenced in his first
administrative charge on October 18, 1999, again the same day as the
alleged incident. He claimed that he was released from a training class
early with a group of coworkers who all began to go home for the
day. Chief of Security Robert Eggleston, also an African American,
told Chacko to return to work because he had excused the other
employees and not Chacko. When Chacko complained, Eggleston
told him to see Major Ronald Bridges. Bridges subsequently allowed
him to leave, but Sergeant Eddie Owens laughed at him about the
incident. Chacko expressed concern in this first administrative charge
that both of these incidents would appear on his record and affect his
chances for promotion.

   Chacko filed his second administrative charge with the MCHR and
EEOC on January 13, 2000. This charge concerned a letter to Chacko
from Director Richard B. Rosenblatt. Chacko noted in the charge that
he had written letters to Rosenblatt on September 27, 1999, and
December 10, 1999, about the "hostile treatment" that he had received
from his supervisors. In reply, on December 21, 1999, Rosenblatt
allegedly stated that Chacko did not have the right to question Patux-
ent’s policies, and told him to surrender his bars, take stress leave, or
go to the state medical director. In the second charge, Chacko noted
he found Rosenblatt’s response intimidating, and that African Ameri-
4                  CHACKO v. PATUXENT INSTITUTION
can employees were not subject to this type of "hostile treatment." He
also noted that the date of the discrimination was December 21, 1999,
and he again did not mark the box entitled "continuing action."
Lastly, Chacko filed a third administrative charge on March 1, 2000.
It alleged that Patuxent demoted him from lieutenant to sergeant in
retaliation for his filing the other charges.

   The EEOC issued Chacko a right-to-sue letter on June 7, 2000.
Chacko subsequently filed suit against Patuxent, alleging national-
origin discrimination. Specifically, he alleged that he was denied pro-
motion, retaliated against for filing his first two administrative
charges, and subjected to a hostile work environment. The district
court granted Patuxent’s motion for summary judgment on the failure
to promote and retaliatory demotion claims. It denied summary judg-
ment on the hostile work environment claim, however, because
Chacko had presented the affidavits and depositions of several Patux-
ent employees who noted that Chacko was repeatedly ridiculed with
derogatory epithets based on his national origin. Patuxent objected
that Chacko had never presented this evidence before its motion for
summary judgment, and that any suit based on these facts was outside
Chacko’s administrative charges. The district court rejected the argu-
ment.

   The district court held a jury trial in July, 2003. Chacko’s primary
theory of the case was that over his twenty-year career, his coworkers
on a daily basis hurled a barrage of national-origin insults and epithets
at him. These coworkers made his workday miserable with such
degrading comments as "camel jockey," "go back home and ride your
camel," "crazy Indian," and "go back to India and wash elephant nuts
for a living." This evidence was "the centerpiece in a collection of
hostile and abusive treatment that Mr. Chacko encountered as an
employee of Patuxent Institution." Br. of Appellee at 13. The evi-
dence at trial also indicated that certain supervisors may have
observed the heinous conduct, but did not take corrective action.
Instead, they laughed when coworkers made offensive comments, and
may have joined in the name calling. There was no evidence, how-
ever, that any of the supervisors identified in the administrative
charges ever called Chacko derogatory names, and Chacko specifi-
cally testified that neither Howard nor Eggleston engaged in such
conduct.
                    CHACKO v. PATUXENT INSTITUTION                       5
   The district court instructed the jury that it could find a hostile
work environment based on coworker and supervisor harassment. In
a general verdict, the jury found that Patuxent created a hostile work
environment for Chacko and awarded him $1,160,000. Based on Title
VII’s damages cap, 42 U.S.C. § 1981a(b)(3), the district court
reduced the damages to $300,000. On August 18, 2003, it ordered
judgment in favor of Chacko for that amount.

   Patuxent filed several post-trial motions, including one for judg-
ment as a matter of law. It again argued, inter alia, that Chacko’s main
proof at trial — his coworkers’ consistent use of national-origin epi-
thets against him — was outside the scope of his administrative
charges. As it had done before trial, the district court rejected this
argument. It concluded that the administrative charges referenced
supervisor harassment and that this supervisor harassment was rea-
sonably related to the coworker epithets because supervisors laughed
when coworkers called him names and did not discipline these
coworkers. Patuxent now appeals this ruling.1

                                    II.

    Title VII gives initial enforcement responsibility to the EEOC. An
individual alleging discrimination in violation of Title VII must first
file an administrative charge with the EEOC within a certain time of
the alleged unlawful act. See 42 U.S.C. § 2000e-5(e)(1). A charge is
acceptable only if it is "sufficiently precise to identify the parties, and
to describe generally the action or practices complained of." 29
C.F.R. § 1601.12(b) (2004). After the charge has been filed, the
EEOC investigates the alleged unlawful acts and provides notice of
the charges to the employer within ten days. 42 U.S.C. § 2000e-5(b).
If the EEOC finds reasonable cause to believe the allegations are true,
it "shall endeavor to eliminate any such alleged unlawful employment
practice by informal methods of conference, conciliation, and persua-
sion." Id. An individual cannot bring suit until he has exhausted the
administrative process. See 42 U.S.C. § 2000e-5(b), (f)(1); Bryant v.
  1
   Patuxent also raises several other issues on appeal, but since we hold
that Chacko failed to exhaust his administrative remedies, we do not
reach them here.
6                  CHACKO v. PATUXENT INSTITUTION
Bell Atl. Md., Inc., 288 F.3d 124, 132 (4th Cir. 2002); 29 C.F.R.
§ 1601.28.

   Even after a plaintiff has exhausted his administrative remedies, the
administrative framework plays a substantial role in focusing the for-
mal litigation it precedes. If "the claims raised under Title VII exceed
the scope of the EEOC charge and any charges that would naturally
have arisen from an investigation thereof, they are procedurally
barred." Dennis v. County of Fairfax, 55 F.3d 151, 156 (4th Cir.
1995); see also Bryant, 288 F.3d at 132 (same). Consequently, "[t]he
allegations contained in the administrative charge of discrimination
generally operate to limit the scope of any subsequent judicial com-
plaint." Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 962-
63 (4th Cir. 1996). At the same time, however, lawyers do not typi-
cally complete the administrative charges, and so courts construe
them liberally. Alvarado v. Bd. of Trs. of Montgomery Cmty. Coll.,
848 F.2d 457, 460 (4th Cir. 1988).

   Our cases make clear that the factual allegations made in formal lit-
igation must correspond to those set forth in the administrative
charge. For example, the plaintiff’s claim generally will be barred if
his charge alleges discrimination on one basis — such as race — and
he introduces another basis in formal litigation — such as sex. See
Bryant, 288 F.3d at 132-33; Sloop v. Mem’l Mission Hosp., Inc., 198
F.3d 147, 149 (4th Cir. 1999) (Title VII retaliation claim barred when
administrative charges alleged only age discrimination). A claim will
also typically be barred if the administrative charge alleges one type
of discrimination — such as discriminatory failure to promote — and
the claim encompasses another type — such as discrimination in pay
and benefits. See Evans, 80 F.3d at 963-64; Lawson v. Burlington
Indus., Inc., 683 F.2d 862, 863-64 (4th Cir. 1982) (claim of discrimi-
natory failure to rehire barred because charge only alleged illegal lay-
off).

   Similarly, we have held that the allegation of a discrete act or acts
in an administrative charge is insufficient when the plaintiff subse-
quently alleges a broader pattern of misconduct. See Dennis, 55 F.3d
at 153, 156-57 (charge that alleged discrimination in defendant’s dis-
ciplining did not cover broader pattern of discrimination in hiring,
training, and promotion). By the same token, if the factual foundation
                   CHACKO v. PATUXENT INSTITUTION                      7
in the administrative charge is too vague to support a claim that is
later presented in subsequent litigation, that claim will also be proce-
durally barred. See Taylor v. Va. Union Univ., 193 F.3d 219, 239 (4th
Cir. 1999) (en banc) (no exhaustion of administrative remedies where
facts incorporated into the charge, including after-hours phone calls
and touching, were too inconclusive to suggest sexual harassment).

   At the same time, however, if the factual allegations in the admin-
istrative charge are reasonably related to the factual allegations in the
formal litigation, the connection between the charge and the claim is
sufficient. Smith v. First Union Nat’l Bank, 202 F.3d 234, 247-48 (4th
Cir. 2000) (plaintiff exhausted administrative remedies when both
formal complaint and administrative charge alleged she was retaliated
against by management because she complained about supervisor’s
sexual harassment); Chisholm v. U.S. Postal Serv., 665 F.2d 482, 491
(4th Cir. 1981); see also Freeman v. Oakland Unified Sch. Dist., 291
F.3d 632, 636 (9th Cir. 2002) ("The crucial element of a charge of
discrimination is the factual statement contained therein.") (internal
quotation marks omitted); Kersting v. Wal-Mart Stores, Inc., 250 F.3d
1109, 1118 (7th Cir. 2001) ("[T]he EEOC charge and the complaint
must, at minimum, describe the same conduct and implicate the same
individuals.") (internal quotation marks omitted).

                                  III.

   Congress enacted Title VII’s exhaustion requirement with several
goals in mind. The filing of an administrative charge is not simply a
formality to be rushed through so that an individual can quickly file
his subsequent lawsuit. Rather, Congress intended the exhaustion
requirement to serve the primary purposes of notice and conciliation.

   First, an administrative charge notifies the employer of the alleged
discrimination. Sloop, 198 F.3d at 149. This notice gives the employer
an initial opportunity to voluntarily and independently investigate and
resolve the alleged discriminatory actions. See 42 U.S.C. § 2000e-
5(b). It also prevents the employer from later complaining of preju-
dice, since it has known of the allegations from the very beginning.

   Second, the exhaustion requirement initiates agency-monitored set-
tlement, the primary way that claims of discrimination are resolved.
8                  CHACKO v. PATUXENT INSTITUTION
"Title VII, including the creation of the EEOC, reflects a congressio-
nal intent to use administrative conciliation as the primary means of
handling claims, thereby encouraging quicker, less formal, and less
expensive resolution of disputes." Chris v. Tenet, 221 F.3d 648, 653
(4th Cir. 2000). The EEOC’s role in Title VII is thus critical because
it can promote voluntary settlement in a manner that a more adver-
sarial process cannot. See W. R. Grace & Co. v. Local Union 759,
Int’l Union of the United Rubber, Cork, Linoleum & Plastic Workers
of Am., 461 U.S. 757, 770-71 (1983).

   Congress had reasons beyond those of notice and conciliation for
placing primary enforcement responsibility in the administrative pro-
cess. Congress, through Title VII, wanted to end discrimination,
wherever it was found. The admirable goals of Title VII need not
always be tied to the "ponderous pace" of formal litigation, with the
result that victims of discrimination are forced to wait while injustice
persists. See, e.g., Ford Motor Co. v. EEOC, 458 U.S. 219, 228
(1982). Moreover, the EEOC undertakes detailed investigations into
potential discrimination claims before any suit is filed, both preserv-
ing judicial economy, Taylor, 193 F.3d at 239, and helping prospec-
tive plaintiffs build their case. In fact, the EEOC can itself file suit
and direct its arsenal of resources against the offending party, thereby
raising the stakes for recalcitrant employers. See 42 U.S.C. § 2000e-
5(f)(1). Finally, the EEOC has considerable expertise in the area of
employment discrimination, and is thus better equipped to implement
Title VII’s goals. See, e.g., Butler v. West, 164 F.3d 634, 642-43
(D.C. Cir. 1999) (noting that the EEOC has "a measure of expertise
and familiarity with employment discrimination disputes that federal
judges cannot readily match") (internal quotation marks omitted). For
all these reasons, the administrative process is an integral part of the
Title VII enforcement scheme.

                                  IV.

                                  A.

  Chacko’s "centerpiece" at trial was that coworkers continually
made derogatory national-origin remarks to him over the course of his
twenty-year career, and that supervisors did not discipline these
coworkers, laughed at their comments, and may have joined them. Br.
                   CHACKO v. PATUXENT INSTITUTION                      9
of Appellee at 13. The sharp differences between this evidence and
the allegations in Chacko’s administrative charges compel the conclu-
sion that he failed to exhaust his administrative remedies. The admin-
istrative charges at bottom alleged specific episodes of harassment.
None of them mentioned coworker harassment or national-origin epi-
thets. In contrast, Chacko’s case at trial encompassed harassment over
his two decades at Patuxent. It relied heavily on testimony that pri-
marily coworkers (and not supervisors) called him national-origin epi-
thets. The administrative charges thus dealt with different time
frames, actors, and conduct than the central evidence at trial. We will
discuss each of these incongruities in turn.

   First, the allegations of harassment in the administrative charges
involved three specific acts at specific times.2 None suggested the
long-term harassment that Chacko sought to prove at trial. The first
administrative charge stated that he filed two in-house complaints
with Patuxent for discrete acts of harassment that occurred on Sep-
tember 24, 1999, and October 18, 1999, respectively. That these in-
house complaints concerned isolated incidents is reinforced by the
fact that they both were filed within hours of the alleged misconduct
and were concerned with the likelihood of promotion, not a continu-
ous pattern of abuse. Similarly, the second administrative charge also
alleged a specific harassing act, occurring on December 21, 1999. It
is therefore unsurprising that Chacko failed to check the "continuing
action" box in his administrative charges. See, e.g., Sloop, 198 F.3d
at 149 (plaintiff’s failure to mark any of the boxes for Title VII dis-
crimination supported the conclusion that her administrative charge
did not encompass a Title VII retaliation claim).

   Second, Chacko’s administrative charges alleged only supervisor
harassment and failed to mention the coworker harassment that he
relied upon heavily at trial. The first charge contended that Captain
Howard and Chief of Security Eggleston harassed him. The second
  2
   Chacko’s administrative charges also alleged two other discrete acts
of discrimination, failure to promote and retaliatory demotion. But these
claims of discrimination are clearly not allegations of a hostile work
environment. See, e.g., Evans, 80 F.3d at 963-64 (administrative charge
of failure to promote did not encompass allegations of sexual harass-
ment).
10                  CHACKO v. PATUXENT INSTITUTION
discussed Director Rosenblatt. These three individuals were all super-
visors. As Chacko has acknowledged, however, his case at trial pro-
ceeded primarily on a coworker-harassment theory. Br. of Appellee
at 2-4, 13-14. It is therefore unclear how Chacko’s chief contention
at trial was fairly encompassed within the allegations in his adminis-
trative charges, when they involved a different set of individuals with
different rank and responsibility within Patuxent. Compare Smith, 202
F.3d at 248 (allegations in administrative charge reasonably related to
allegations in formal complaint because both involved discrimination
by management), with Kersting, 250 F.3d at 1118 (administrative
charge and formal complaint must describe same individuals).

   Third, none of the alleged acts of harassment in the administrative
charges had anything to do with national-origin epithets — the most
overtly discriminatory evidence Chacko advanced at trial. Rather,
these charges described specific confrontations, none involving name
calling, that Chacko had with his supervisors. In one instance, a
supervisor ordered him out of an office. In another, a supervisor did
not allow him to leave work early. The third involved a supervisor
who responded to his letters in an intimidating manner. We are unable
to find that these administrative charges encompass derogatory
national-origin remarks when there is not a single mention of such
remarks anywhere in the charges. In fact, Chacko never mentioned
derogatory epithets until well into his formal litigation, in response to
Patuxent’s motion for summary judgment.3
  3
   Chacko does not contend that other acts of supervisor harassment that
may have been reasonably related to the administrative charges were
"sufficiently severe or pervasive to create an abusive working environ-
ment." Hartsell v. Duplex Prods., Inc., 123 F.3d 766, 772 (4th Cir.
1997). Nor could he. The joint appendix only illustrates what otherwise
appear to be isolated confrontations with supervisors that fail to rise to
the level of a hostile work environment. Id. at 773; see also Nat’l R.R.
Passenger Corp. v. Morgan, 536 U.S. 101, 115 (2002) ("Hostile [work]
environment claims are different in kind from discrete acts."). Further-
more, Chacko’s potentially exhausted allegations, if accepted, "would
countenance a federal cause of action for mere unpleasantness." Hartsell,
123 F.3d at 773. We are reluctant to expand a hostile work environment
claim in this way, especially where the conduct at issue, such as being
ordered out of an office, is not uncommon in the employment setting.
                   CHACKO v. PATUXENT INSTITUTION                     11
   A Title VII plaintiff can of course exhaust administrative remedies
if a reasonable investigation of his administrative charge would have
uncovered the factual allegations set forth in formal litigation. Bryant,
288 F.3d at 132; Dennis, 55 F.3d at 156. Here, however, a reasonable
investigation of discrete instances of supervisor misconduct not
involving name calling could not be expected to lead to a continuous
pattern of nonsupervisory misconduct which did involve name call-
ing. The administrative charges could hardly have led to an investiga-
tion of Chacko’s coworkers, because when coworkers are referenced
in the in-house complaints — they were apparently in the captain’s
office when Chacko was ordered out and were leaving work when
Chacko was told to remain — they are portrayed in mostly benign
capacities. Nor could investigation of the charges lead to the egre-
gious remarks — Patuxent’s EEOC coordinator and internal investi-
gator testified that she had met with Chacko at least ten times to
discuss his various in-house complaints, and he never raised the sub-
ject of national-origin epithets. In short, the administrative charges
and the evidence at trial describe two different cases, and that is pre-
cisely the sort of disjunction that the administrative complaint process
is designed to avoid.

   The district court nevertheless concluded that name calling by
coworkers was reasonably related to supervisor harassment because
supervisors did not stop the name calling and laughed at it. That, how-
ever, is not the relevant comparison. Whether coworker name calling
is reasonably related to supervisor acquiescence and inaction is imma-
terial because Chacko presented neither of these factual allegations in
the administrative charges. The proper comparison is whether the
main evidence advanced at trial — coworker name calling — is rea-
sonably related to the allegations in the administrative charges —
three specific confrontations with supervisors not involving national-
origin slurs.

  However liberally we construe the charges, we must answer this
question in the negative. In light of the reasons stated above, the only
way that the two could be reasonably related is if specific factual alle-
gations couched in broad terms like "harassment" or "hostile treat-
ment" could invariably encompass a limitless number of other factual
worlds. We decline to interpret the exhaustion requirement so nar-
rowly as to render it a nullity and undermine the purposes of fair noti-
12                  CHACKO v. PATUXENT INSTITUTION
fication, conciliation, and preservation of resources that Congress
intended for it.4

                                    B.

   We have generally dismissed any claims in which the plaintiff has
not exhausted his administrative remedies before bringing suit. See,
e.g., Bryant, 288 F.3d at 127-28, 132-33 (affirming dismissal of plain-
tiff’s claim because, inter alia, its scope exceeded the scope of his
administrative charge); Sloop, 198 F.3d at 149 ("[W]e conclude that
[plaintiff] failed to exhaust her administrative remedies before the
EEOC, and therefore dismiss her Title VII retaliation claim."); Tay-
lor, 193 F.3d at 239 (same); Evans, 80 F.3d at 962-64 (same); Dennis,
55 F.3d at 151, 156-57 (same); Lawson, 683 F.2d at 863-64 (same).
We accordingly dismiss Chacko’s hostile work environment claim.
Since Chacko has not cross-appealed those claims on which the dis-
trict court granted summary judgment to Patuxent, the case must be
dismissed as well.5

  4
     Conner v. Schrader-Bridgeport Int’l, Inc., 227 F.3d 179, 200 n.19
(4th Cir. 2000), is not to the contrary. In Conner, allegations in the
administrative charge that the plaintiff was treated differently in her
"terms and conditions of employment" were reasonably related to most
of her allegations at trial, which concerned such discriminatory conduct
as lower pay, disparate training, extra work, and inferior job responsibili-
ties. Id. at 185, 200 n.19. And Conner’s discussion of this issue in a sin-
gle footnote never suggested that general allegations of "harassment,"
without more, would always be sufficient to exhaust administrative rem-
edies.
   5
     Chacko may be able to file an administrative charge with the EEOC
that properly details a hostile work environment based on derogatory
slurs by coworkers. We express no opinion on whether the Title VII time
limitations would bar this charge, but note generally that these limita-
tions are subject to equitable tolling. See Zipes v. Trans World Airlines,
Inc., 455 U.S. 385, 393 (1982) ("[F]iling a timely charge of discrimina-
tion with the EEOC is not a jurisdictional prerequisite to suit in federal
court, but a requirement that, like a statute of limitations, is subject to
waiver, estoppel, and equitable tolling.").
                   CHACKO v. PATUXENT INSTITUTION                  13
                                 V.

   National origin discrimination in the American workplace contra-
venes our most deeply held values and casts a long shadow on our
national pledge, embodied in Title VII, to rid our society of division
and stereotype. The testimony at trial about the ugly treatment
Chacko endured at Patuxent is cause for real concern. No employee
should have to face such abuse. Congress, however, has specified pro-
cedures for handling these types of complaints in the hope that they
would best promote Title VII’s goals, and we cannot throw overboard
the enforcement scheme that Congress has set forth. See Chris, 221
F.3d at 653. We therefore hold that Chacko failed to exhaust his
administrative remedies with regard to his hostile work environment
claim based on coworker national-origin epithets. Accordingly, the
judgment below must be

                                                         REVERSED.